Title: From George Washington to Brigadier General William Livingston, 21 August 1776
From: Washington, George
To: Livingston, William



Sir
Head Quarters [New York] Aug. 21t 1776.

⟨I a⟩m much obliged to you for your Favour of this Date—The Intelligence is important, & I shall take every necessary Measure to avail myself of it. Should any new Intelligence arrive you will please to forward it with the same kind Expedition you have used on this.
We have made no Discovery of any Movements here of any Consequence. I am with much Regard Sir Your most Obed. Hbble Sert

Go: Washington

